DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, filed January 21, 2010.
                          I. STATEMENT OF FACTS
Plaintiffs filed their Amended Complaint on September 24, 2009, challenging Defendant's Notice of Assessment dated June 23, 2009.
In Defendant's Answer filed October 12, 2009, Defendant requested Plaintiffs provide additional information to show that Plaintiffs were employed in 2008 and information to support the child care credit and working family credit claimed on their 2008 state income tax return.
A case management conference was held on November 19, 2009. Flonna Cortez, with an interpreter, appeared on behalf of Plaintiffs. Kevin Cole (Cole), Tax Auditor, appeared on behalf of Defendant. Plaintiff agreed to provide the requested information to Defendant.
Cole submitted a written status report to the court on December 3, 2009, stating that Plaintiffs "provided some of the requested information." (Def's Report at 1.) In his written status report, Cole listed six items of information he required to "make a sound decision." (Id.) Those six items of information were the same information he requested in the Answer, filed October 12, 2009. *Page 2 
On December 7, 2009, the court wrote to Plaintiffs, requesting that they provide the requested information to Cole no later than January 6, 2010. (Court's Ltr, Dec 7, 2009.)
On January 20, 2010, Cole wrote to the court stating that "Plaintiffs have not provided any further information[.] * * * Since Plaintiffs have not provided the requested information, [it] hinders the decision making process and prohibits the making of a good decision."
Because Plaintiffs have failed to provide the requested information to Defendant, Cole recommended that "the Magistrate issue a decision upholding the Notice of Assessment." (Def's Ltr, Jan 20, 2010.)
                             II. CONCLUSION
Because Plaintiffs failed to respond to repeated requests for information and have not communicated with the court or Defendant, their appeal is dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal is dismissed.
Dated this ____ day of February 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 5, 2010. The Court filed and entered thisdocument on February 5, 2010. *Page 1